Blandeord, Justice.
[This case has been to the Supreme Court twice before, and will be found reported in 59 Ga., 593, and 61 Id., 114. On the argument this time, no question was made as to •the accident, but it was insisted that plaintiff had become voluntarily drunk and had placed himself on the track, and was not, therefore, entitled to recover. Plaintiff admitted that he had drunk some whiskey, but denied being drunk; said he was subject to attacks of vertigo, and that such a sudden access of disease caused him to fall upon the track. The witnesses for the defence considered him drunk. The jury found in his favor $550.00.]